UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus Premier Worldwide Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 10/31/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Worldwide Growth Fund ANNUAL REPORT October 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Renewal of the Fund’s Management and Sub-Investment Advisory Agreements 31 Board Members Information 35 Officers of the Fund 37 FOR MORE INFORMATION Back Cover Dreyfus Worldwide Growth Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus Worldwide Growth Fund, covering the 12-month period from November 1, 2015 through October 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds generally advanced over the reporting period in the midst of heightened market volatility stemming from various global economic developments. Toward the end of 2015, investor sentiment deteriorated amid sluggish global economic growth, falling commodity prices, and the first increase in short-term U.S. interest rates in nearly a decade. These worries sparked sharp stock market declines in January 2016, but equities began to rally in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies further, and commodity prices began to rebound. Stocks generally continued to climb through the summer, driving several broad measures of U.S. stock market performance to record highs in July and August before moderating as a result of uncertainty regarding U.S. elections and potential rate hikes. In the bond market, yields of high-quality sovereign bonds generally moved lower and their prices increased in response to robust investor demand for current income in a low interest rate environment. The outcome of the U.S. presidential election and ongoing global economic headwinds suggest that uncertainty will persist in the financial markets over the foreseeable future. Some asset classes and industry groups may benefit from a changing economic and political landscape, while others probably will face challenges. Consequently, selectivity could become a more important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation November 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2015 through October 31, 2016, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Market and Fund Performance Overview For the 12-month period ended October 31, 2016, Dreyfus Worldwide Growth Fund’s Class A shares produced a total return of 0.20%, Class C shares returned -0.54%, Class I shares returned 0.47%, and Class Y shares returned 0.56%. 1 For the same period, the fund’s benchmark, the Morgan Stanley Capital International World Index (the “Index”), produced a 1.18% total return. 2 Global equities posted mildly positive total returns, on average, over the reporting period, as rallies during the spring and summer generally offset previous losses. The fund produced lower returns than the Index, mainly due to security selection shortfalls in the health care and consumer discretionary sectors, as well as relatively light exposure to utilities and industrials stocks. The Fund’s Investment Approach The fund invests primarily in large, well-established, multinational companies that we believe are well positioned to weather difficult economic climates and thrive during favorable times. We focus on purchasing large-cap, blue-chip stocks at a price we consider to be justified by a company’s fundamentals. The result is a portfolio of stocks of prominent companies selected for what we consider to be sustained patterns of profitability, strong balance sheets, expanding global presence, and above-average earnings growth potential. The fund pursues a “buy-and-hold” investment strategy in which we typically buy and sell relatively few stocks during the course of the year, which may help to reduce investors’ tax liabilities and the fund’s trading costs. 3 Global Stocks Advanced Despite Headwinds The Index pressed higher over the reporting period on its way to recording a low single-digit gain despite sharp sell-offs in January and June and a series of downward revisions to global growth estimates. Political risks weighed on global equity performance throughout as the surprise outcome of the U.K. Brexit referendum, skepticism over an OPEC production cut, and uncertainty leading up to the U.S. presidential election fueled spikes in volatility. Unprecedented central bank intervention added to the uncertainty, with the Federal Reserve Board preparing markets for a rate hike while the European Central Bank and the Bank of Japan considered further unconventional easing measures. Developed markets outperformed emerging markets during the first half of the reporting period, but a combination of stable commodity prices and a range-bound U.S. dollar saw leadership shift to emerging-markets equities over the summer. The materials and information technology sectors were the strongest segments of the Index for the full reporting period. The health care, financials, and consumer discretionary sectors were the only three segments of the Index to register losses. Fund Strategies Produced Mixed Results The fund’s relative positioning within the United States and limited exposure to U.K.-based equities proved constructive, but these benefits were largely undercut by overweighted 3 DISCUSSION OF FUND PERFORMANCE (continued) positions in Switzerland and France. The net effect of our stock selection strategy was negative, but the impact was entirely offset by favorable economic sector allocations. Factors that detracted from the fund’s performance compared to its benchmark included weakness among pharmaceutical and biotechnology holdings in the health care sector. Limited and selectively focused representation in the top-performing materials sector and an underweighted allocation to industrials stocks also weighed on relative returns. Positions that detracted most from the fund’s relative performance included Novo Nordisk, Roche Holding, Air Liquide, Gilead Sciences, and Apple. On the other hand, a substantially overweighted allocation to the consumer staples sector was a primary factor supporting relative performance. An underweighted allocation to the weak financials sector was likewise advantageous, augmented by selective positioning within the banking and insurance industries. Our strategic emphasis on the energy sector, including the avoidance of relatively volatile oilfield services and equipment stocks, also added a degree of value. The largest positive contributors to the fund’s return for the reporting period were Philip Morris International, Facebook, Chevron, Texas Instruments, and Altria Group. Maintaining a Focus on Quality Companies The global investment backdrop is expected to improve modestly as U.S. election risks recede and worldwide economic prospects gradually improve, but the stock market appears likely to remain constrained by later-cycle dynamics and mediocre growth. Historically, in environments in which stability and growth are scarce, markets have rewarded high-quality companies with strong and improving operating metrics. The fund’s disciplined investment approach emphasizes multinational industry leaders with stable earnings streams, disciplined cost controls and compelling valuations. These companies are better able to sustain free cash flow and increase dividends in periods of rising wage inflation, a characteristic we believe will have added appeal as expectations of slow growth become more ingrained. November 15, 2016 Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International World Index is designed to measure global equity performance of developed markets. The index includes 24 MSCI national developed market indices. Investors cannot invest directly in any index. 3 Achieving tax efficiency is not a part of the fund’s investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components), the fund can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Worldwide Growth Fund Class A shares, Class C shares, Class I shares and Class Y shares and the Morgan Stanley Capital International World Index † Source: Lipper Inc. †† The total return figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Worldwide Growth Fund on 10/31/06 to a $10,000 investment made in the Morgan Stanley Capital International World Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in global developed markets. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 10/31/16 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) 7/15/93 -5.57% 6.46% 4.63% without sales charge 7/15/93 0.20% 7.74% 5.25% Class C shares with applicable redemption charge † 6/21/95 -1.46% 6.94% 4.48% without redemption 6/21/95 -0.54% 6.94% 4.48% Class I shares 3/4/96 0.47% 8.02% 5.53% Class Y shares 7/1/13 0.56% 8.16% †† 5.46% †† Morgan Stanley Capital International World Index 1.18% 9.03% 3.89% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class Y shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for Class Y shares), not reflecting the applicable sales charges for Class A shares. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Worldwide Growth Fund from May 1, 2016 to October 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended October 31, 2016 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.19% for Class A, 1.93% for Class C, .92% for Class I and .86% for Class Y, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS October 31, 2016 Common Stocks - 99.6% Shares Value ($) Banks - 1.2% JPMorgan Chase & Co. 104,900 Consumer Durables & Apparel - 8.9% Christian Dior 225,600 43,525,111 Hermes International 13,801 5,591,909 LVMH Moet Hennessy Louis Vuitton 15,775 2,866,844 Consumer Services - 1.7% McDonald's 89,250 Diversified Financials - 3.5% BlackRock 32,500 11,090,300 Eurazeo 99,756 5,741,486 State Street 50,000 3,510,500 Energy - 9.0% Chevron 168,750 17,676,562 ConocoPhillips 25,000 1,086,250 Exxon Mobil 269,658 22,467,905 Imperial Oil 156,950 a 5,097,736 Statoil, ADR 48,918 a 794,428 Total, ADR 117,150 a 5,592,741 Food & Staples Retailing - 3.8% Danone, ADR 648,650 9,022,722 Walgreens Boots Alliance 158,650 13,125,115 Food, Beverage & Tobacco - 24.9% Altria Group 254,200 16,807,704 Anheuser-Busch InBev 51,000 5,853,285 British American Tobacco, ADR 79,800 a 9,168,222 Coca-Cola 485,800 20,597,920 Diageo, ADR 109,250 a 11,747,653 Nestle, ADR 362,300 26,317,472 PepsiCo 105,825 11,344,440 Philip Morris International 455,050 43,885,022 Health Care Equipment & Services - 1.3% Abbott Laboratories 189,100 8 Common Stocks - 99.6% (continued) Shares Value ($) Household & Personal Products - 6.1% L'Oreal, ADR 781,550 27,995,121 Procter & Gamble 87,800 7,621,040 Insurance - 2.3% Chubb 84,900 10,782,300 Zurich Insurance Group 10,100 b 2,642,504 Materials - 1.4% Air Liquide, ADR 410,543 Media - 4.0% Comcast, Cl. A 143,800 8,889,716 Twenty-First Century Fox, Cl. A 336,000 8,826,720 Walt Disney 59,900 5,552,131 Pharmaceuticals, Biotechnology & Life Sciences - 10.7% AbbVie 188,100 10,492,218 Celgene 5,000 b 510,900 Gilead Sciences 52,700 3,880,301 Johnson & Johnson 55,575 6,446,144 Novartis, ADR 65,500 4,651,810 Novo Nordisk, ADR 273,200 9,709,528 Roche Holding, ADR 953,750 27,348,781 Semiconductors & Semiconductor Equipment - 3.7% ASML Holding 73,900 a 7,805,318 Texas Instruments 199,450 14,131,032 Software & Services - 8.8% Alphabet, Cl. C 12,900 b 10,120,566 Facebook, Cl. A 148,000 b 19,386,520 Microsoft 170,000 10,186,400 Oracle 99,800 3,834,316 Visa, Cl. A 96,800 7,986,968 Technology Hardware & Equipment - 5.7% Apple 294,660 Transportation - 2.6% Canadian Pacific Railway 79,900 11,422,504 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 99.6% (continued) Shares Value ($) Transportation - 2.6% (continued) Union Pacific 44,900 3,959,282 Total Common Stocks (cost $255,301,062) Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,154,753) 1,154,753 c Investment of Cash Collateral for Securities Loaned - 5.9% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $34,678,128) 34,678,128 c Total Investments (cost $291,133,943) 105.7% Liabilities, Less Cash and Receivables (5.7%) Net Assets 100.0% ADR—American Depository Receipt a Security, or portion thereof, on loan. At October 31, 2016, the value of the fund’s securities on loan was $33,984,228 and the value of the collateral held by the fund was $34,678,128. b Non-income producing security. c Investment in affiliated money market mutual fund. 10 Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 24.9 Pharmaceuticals, Biotechnology & Life Sciences 10.7 Energy 9.0 Consumer Durables & Apparel 8.9 Software & Services 8.8 Household & Personal Products 6.1 Money Market Investments 6.1 Technology Hardware & Equipment 5.7 Media 4.0 Food & Staples Retailing 3.8 Semiconductors & Semiconductor Equipment 3.7 Diversified Financials 3.5 Transportation 2.6 Insurance 2.3 Consumer Services 1.7 Materials 1.4 Health Care Equipment & Services 1.3 Banks 1.2 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES October 31, 2016 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $33,984,228)—Note 1(c): Unaffiliated issuers 255,301,062 583,615,697 Affiliated issuers 35,832,881 35,832,881 Cash 302,461 Receivable for investment securities sold 1,130,987 Dividends and securities lending income receivable 641,033 Receivable for shares of Common Stock subscribed 418,879 Prepaid expenses 35,642 621,977,580 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 583,231 Liability for securities on loan—Note 1(c) 34,678,128 Payable for shares of Common Stock redeemed 633,574 Accrued expenses 181,073 36,076,006 Net Assets ($) 585,901,574 Composition of Net Assets ($): Paid-in capital 221,208,320 Accumulated distributions in excess of investment income—net (426,386) Accumulated net realized gain (loss) on investments 36,805,665 Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 328,313,975 Net Assets ($) 585,901,574 Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 385,324,373 51,905,567 120,149,619 28,522,015 Shares Outstanding 7,704,245 1,156,040 2,381,009 564,862 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended October 31, 2016 Investment Income ($): Income: Cash dividends (net of $819,180 foreign taxes withheld at source): Unaffiliated issuers 15,319,777 Affiliated issuers 5,920 Income from securities lending—Note 1(c) 88,841 Total Income 15,414,538 Expenses: Management fee—Note 3(a) 4,494,327 Shareholder servicing costs—Note 3(c) 1,812,968 Distribution fees—Note 3(b) 433,179 Professional fees 126,794 Custodian fees—Note 3(c) 87,856 Prospectus and shareholders’ reports 77,130 Registration fees 76,985 Directors’ fees and expenses—Note 3(d) 31,970 Loan commitment fees—Note 2 9,442 Interest expense—Note 2 998 Miscellaneous 25,026 Total Expenses 7,176,675 Less—reduction in fees due to earnings credits—Note 3(c) (4,487) Net Expenses 7,172,188 Investment Income—Net 8,242,350 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 36,801,359 Net unrealized appreciation (depreciation) on investments and foreign currency transactions (45,205,666) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended October 31, 2016 2015 Operations ($): Investment income—net 8,242,350 10,531,356 Net realized gain (loss) on investments 36,801,359 39,109,311 Net unrealized appreciation (depreciation) on investments (45,205,666) (40,190,458) Net Increase (Decrease) in Net Assets Resulting from Operations 9,450,209 Dividends to Shareholders from ($): Investment income—net: Class A (5,395,935) (7,527,028) Class C (444,306) (752,511) Class I (2,087,073) (2,645,976) Class Y (145,665) (48,884) Net realized gain on investments: Class A (26,585,904) (10,016,046) Class C (4,283,419) (1,656,727) Class I (7,872,340) (2,966,472) Class Y (350,098) (2,975) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 21,942,453 29,958,480 Class C 2,946,124 4,788,892 Class I 32,590,602 37,529,422 Class Y 27,481,875 5,664,400 Dividends reinvested: Class A 28,523,227 15,635,009 Class C 3,459,458 1,786,639 Class I 9,086,439 5,218,560 Class Y 494,478 50,781 Cost of shares redeemed: Class A (69,379,986) (76,438,931) Class C (13,200,652) (12,480,135) Class I (54,109,829) (34,612,174) Class Y (3,392,386) (1,204,502) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 646,786,468 687,056,437 End of Period 585,901,574 646,786,468 Distributions in excess of investment income—net (426,386) (599,703) 14 Year Ended October 31, 2016 2015 Capital Share Transactions (Shares): Class A Shares sold 438,317 558,637 Shares issued for dividends reinvested 578,881 294,695 Shares redeemed (1,391,849) (1,423,485) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 65,686 97,511 Shares issued for dividends reinvested 78,185 37,206 Shares redeemed (292,627) (254,307) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 656,935 690,475 Shares issued for dividends reinvested 182,671 97,481 Shares redeemed (1,062,367) (633,879) Net Increase (Decrease) in Shares Outstanding 154,077 Class Y a Shares sold 537,633 102,755 Shares issued for dividends reinvested 9,905 918 Shares redeemed (66,712) (22,161) Net Increase (Decrease) in Shares Outstanding 480,826 81,512 a During the period ended October 31, 2016, 195,624 Class I shares representing $10,025,717 were exchanged for 195,471 Class Y shares and 5,704 Class C shares representing $254,040 were exchanged for 5,091 Class I shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended October 31, Class A Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 54.03 55.33 51.69 45.09 42.06 Investment Operations: Investment income—net a .69 .86 .78 .73 .66 Net realized and unrealized gain (loss) on investments (.68) (.09) 3.68 6.77 4.32 Total from Investment Operations .01 .77 4.46 7.50 4.98 Distributions: Dividends from investment income—net (.68) (.89) (.82) (.70) (.86) Dividends from net realized gain on investments (3.35) (1.18) – (.20) (1.09) Total Distributions (4.03) (2.07) (.82) (.90) (1.95) Net asset value, end of period 50.01 54.03 55.33 51.69 45.09 Total Return (%) b .20 1.49 8.69 16.81 12.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.19 1.17 1.17 1.18 1.22 Ratio of net expenses to average net assets 1.19 1.17 1.17 1.18 1.22 Ratio of net investment income to average net assets 1.39 1.59 1.45 1.52 1.52 Portfolio Turnover Rate 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 385,324 436,507 478,579 490,921 427,373 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 16 Year Ended October 31, Class C Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 48.93 50.33 47.09 41.18 38.47 Investment Operations: Investment income—net a .30 .42 .35 .34 .29 Net realized and unrealized gain (loss) on investments (.63) (.10) 3.36 6.16 3.97 Total from Investment Operations (.33) .32 3.71 6.50 4.26 Distributions: Dividends from investment income—net a (.35) (.54) (.47) (.39) (.46) Dividends from net realized gain on investments (3.35) (1.18) – (.20) (1.09) Total Distributions (3.70) (1.72) (.47) (.59) (1.55) Net asset value, end of period 44.90 48.93 50.33 47.09 41.18 Total Return (%) b (.54) .73 7.91 15.92 11.57 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.93 1.91 1.91 1.93 1.97 Ratio of net expenses to average net assets 1.93 1.91 1.91 1.93 1.97 Ratio of net investment income to average net assets .66 .86 .71 .77 .74 Portfolio Turnover Rate 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 51,906 63,848 71,683 70,468 63,136 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended October 31, Class I Shares 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 54.48 55.78 52.10 45.44 42.47 Investment Operations: Investment income—net a .84 1.01 .92 .86 .71 Net realized and unrealized gain (loss) on investments (.69) (.09) 3.71 6.81 4.41 Total from Investment Operations .15 .92 4.63 7.67 5.12 Distributions: Dividends from investment income—net (.82) (1.04) (.95) (.81) (1.06) Dividends from net realized gain on investments (3.35) (1.18) – (.20) (1.09) Total Distributions (4.17) (2.22) (.95) (1.01) (2.15) Net asset value, end of period 50.46 54.48 55.78 52.10 45.44 Total Return (%) .47 1.76 8.98 17.10 12.70 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .92 .90 .91 .92 .97 Ratio of net expenses to average net assets .92 .90 .91 .92 .97 Ratio of net investment income to average net assets 1.66 1.85 1.69 1.77 1.57 Portfolio Turnover Rate 5.51 5.38 2.01 2.97 2.41 Net Assets, end of period ($ x 1,000) 120,150 141,850 136,654 110,847 91,478 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended October 31, Class Y Shares 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 54.52 55.81 52.11 48.38 Investment Operations: Investment income—net b .69 .97 .92 .18 Net realized and unrealized gain (loss) on investments (.51) (.01) 3.77 3.88 Total from Investment Operations .18 .96 4.69 4.06 Distributions: Dividends from investment income—net (.86) (1.07) (.99) (.33) Dividends from net realized gain on investments (3.35) (1.18) – – Total Distributions (4.21) (2.25) (.99) (.33) Net asset value, end of period 50.49 54.52 55.81 52.11 Total Return (%) .56 1.84 9.10 8.41 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .84 .85 .79 d Ratio of net expenses to average net assets .86 .84 .85 .79 d Ratio of net investment income to average net assets 1.41 1.74 1.51 1.10 d Portfolio Turnover Rate 5.51 5.38 2.01 2.97 Net Assets, end of period ($ x 1,000) 28,522 4,581 141 1 a From the close of business on July 1, 2013 (commencement of initial offering) to October 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Worldwide Growth Fund (the “fund”) is the sole series of Dreyfus Premier Worldwide Growth Fund, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek long-term capital appreciation consistent with the preservation of capital. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Fayez Sarofim & Co. (“Sarofim & Co.”) serves as the fund’s sub-investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 100 million shares of $.001 par value Common Stock in each of the following classes of shares: Class A, Class C, Class I and Class Y. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 20 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 21 NOTES TO FINANCIAL STATEMENTS (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The following is a summary of the inputs used as of October 31, 2016 in valuing the fund’s investments: 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 352,386,499 — — Equity Securities - Foreign Common Stocks † 231,229,198 — — Mutual Funds 35,832,881 — — † See Statement of Investments for additional detailed categorizations. At October 31, 2016, there were no transfers between levels of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at 23 NOTES TO FINANCIAL STATEMENTS (continued) origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended October 31, 2016, The Bank of New York Mellon earned $18,805 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended October 31, 2016 were as follows: Affiliated Investment Company Value 10/31/2015 ($) Purchases ($) Sales ($) Value 10/31/2016 ($) Net Assets (%) Dreyfus Institutional Cash Advantage
